 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WASHINGTON
11
                                           Chapter 11
                                           Lead Case No. 19-01189-11
12   In re:                                Jointly Administered
     ASTRIA HEALTH, et al.,             ORDER GRANTING DEBTORS’ MOTION
13
                    Debtors and Debtors FOR ENTRY OF AN ORDER PURSUANT
                    in Possession.1     TO SECTION 1121 OF THE
14                                      BANKRUPTCY CODE FOR SECOND
                                        EXTENSION OF THE EXCLUSIVE
15                                      PERIODS TO FILE A CHAPTER 11 PLAN
                                        AND SOLICIT ACCEPTANCES
                                        [RELATED DOCKET NOS. 738, 746]
16

17
     1
      The Debtors, along with their case numbers, are as follows: Astria Health (19-
18   01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
     LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
19   01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
     Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-
     11), Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
20   Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
     Home Health, LLC (19-01200-11).
21
     ORDER GRANTING MOTION                                         DENTONS US LLP                B USH K ORN FELD L LP
                                                           601 South Figueroa Street, Suite 2500
     TO EXTEND EXCLUSIVITY                         1                                                      LAW OFFICES
     113130603\V-3                                             Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113775276\V-1
19-01189-WLH11          Doc 797   Filed 12/05/19       Entered 12/05/19
                                                                   Fax: (213) 07:40:02
                                                                              623-9924         Pg 1Telephone   (206) 292-2110
                                                                                                       of 4 (206)
                                                                                                    Facsimile       292-2104
 1           The Court, having read and considered, the Debtors’ Motion for Entry of an

 2   Order Pursuant to Section 1121 of the Bankruptcy Code For Second Extension of

 3   the Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances [Docket

 4   No. 738] (the “Motion”), as well as the Amended Notice of Debtors’ Motion for

 5   Entry of an Order Pursuant to Section 1121 of the Bankruptcy Code For Second

 6   Extension of the Exclusive Periods to File a Chapter 11 Plan and Solicit

 7   Acceptances [Docket No. 746], providing that the Motion and the relief requested

 8   therein do not apply to JMB Capital Partners Lending, LLC; Lapis Advisers, LP;

 9   UMB Bank, N.A.; and the Official Committee of Unsecured Creditors (collectively,

10   the “Exempt Parties”), and no objection or response having been filed; it further

11   appearing that proper notice of the Motion had been provided; and good and

12   sufficient cause having been shown,

13           IT IS HEREBY ORDERED:

14           1.       The Motion is granted as set forth herein.

15           2.       As to any party other than the Exempt Parties, the exclusivity periods

16   within which the Debtors may file a plan of reorganization and obtain acceptances

17   of such plan of reorganization (the “Exclusive Periods”) are extended by an

18   additional 60 days through and including January 31, 2020, and through and

19   including March 31, 2020, respectively.

20           3.       The Exclusive Periods are not extended with respect to the Exempt

21                                                             DENTONS US LLP                B USH K ORN FELD L LP
     ORDER GRANTING MOTION                             601 South Figueroa Street, Suite 2500          LAW OFFICES
                                             2                                                  601 Union St., Suite 5000
     TO EXTEND EXCLUSIVITY                                 Los Angeles, CA 90017-5704        Seattle, Washington 98101-2373
     113130603\V-3                                           Phone: (213) 623-9300              Telephone (206) 292-2110
     US_Active\113775276\V-1                                   Fax: (213) 623-9924              Facsimile (206) 292-2104
19-01189-WLH11          Doc 797   Filed 12/05/19   Entered 12/05/19 07:40:02               Pg 2 of 4
 1   Parties. The Exclusive Periods have irrevocably expired with respect to the Exempt

 2   Parties and any one or more of such parties may file and seek confirmation of a

 3   plan or plans in these cases.

 4           4.       Nothing herein shall prejudice the Debtors’ rights to seek further

 5   extensions of the exclusivity periods, as to any party other than the Exempt Parties,

 6   consistent with §1121(d) of the Bankruptcy Code or the rights of any party in

 7   interest to oppose any requests for such extensions.

 8                                         ///End of Order///

 9

10   PRESENTED BY:

11    /s/ Samuel R. Maizel
     SAMUEL R. MAIZEL (Admitted Pro Hac Vice)
     SAM J. ALBERTS (WSBA #22255)
12   DENTONS US LLP
     JAMES L. DAY (WSBA #20474)
13   THOMAS A. BUFORD (WSBA #52969)
     BUSH KORNFELD LLP
14   Attorneys for the Chapter 11
     Debtors and Debtors In Possession
15

16    /s/ Robert M. Hirsh
     ROBERT M. HIRSH (Admitted Pro Hac Vice)
     JORDANA RENERT (Admitted Pro Hac Vice)
17   ARENT FOX LLP

18   KEVIN O’ROURKE
     SOUTHWELL & O’ROURKE, P.S.
19   Attorneys for JMB Capital Partners Lending, LLC

20

21                                                             DENTONS US LLP                B USH K ORN FELD L LP
     ORDER GRANTING MOTION                             601 South Figueroa Street, Suite 2500          LAW OFFICES
                                             3                                                  601 Union St., Suite 5000
     TO EXTEND EXCLUSIVITY                                 Los Angeles, CA 90017-5704        Seattle, Washington 98101-2373
     113130603\V-3                                           Phone: (213) 623-9300              Telephone (206) 292-2110
     US_Active\113775276\V-1                                   Fax: (213) 623-9924              Facsimile (206) 292-2104
19-01189-WLH11          Doc 797   Filed 12/05/19   Entered 12/05/19 07:40:02               Pg 3 of 4
 1    /s/ Michael Sirota
     MICHAEL SIROTA (Admitted Pro Hac Vice)
     RYAN T. JARECK (Admitted Pro Hac Vice)
 2   MICHAEL TRENTIN (Admitted Pro Hac Vice)
     COLE SHOTZ P.C.
 3   Counsel to Lapis Advisers, LP, as agent

 4
      /s/ William W. Kannel
 5   WILLIAM W. KANNEL (Admitted Pro Hac Vice)
     IAN A. HAMMEL (Admitted Pro Hac Vice)
     TIMOTHY J. MCKEON (Admitted Pro Hac Vice)
 6   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
     MARK D. NORTHRUP
 7   MILLER NASH GRAHAM & DUNN, LLP

 8   Counsel to UMB Bank, N.A., as trustee
     And Lapis Advisers, LP, as agent
 9
     /s/ Andrew H. Sherman
10   ANDREW H. SHERMAN (Admitted Pro Hac Vice)
     BORIS MANKOVETSKIY (Admitted Pro Hac Vice)
     SILLS SUMMIS & GROSS P.C.
11
     JANE PEARSON (WSBA #12785)
12   POLSINELLI PC
     Counsel for the Official Committee of Unsecured Creditors
13

14

15

16

17

18

19

20

21                                                             DENTONS US LLP                B USH K ORN FELD L LP
     ORDER GRANTING MOTION                             601 South Figueroa Street, Suite 2500          LAW OFFICES
                                             4                                                  601 Union St., Suite 5000
     TO EXTEND EXCLUSIVITY                                 Los Angeles, CA 90017-5704        Seattle, Washington 98101-2373
     113130603\V-3                                           Phone: (213) 623-9300              Telephone (206) 292-2110
     US_Active\113775276\V-1                                   Fax: (213) 623-9924              Facsimile (206) 292-2104
19-01189-WLH11          Doc 797   Filed 12/05/19   Entered 12/05/19 07:40:02               Pg 4 of 4
